DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7-10, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a relevant fill level" in line 10.  “a fill level” is cited in line 6. There is insufficient antecedent basis for this limitation in the claim. Appropriate 
Claim 1 recites the limitation "an air space above the fill level" in line 10.  “an air volume above a fill level” is cited in line 6. It is not clear if “an air space” is the same as or different from “an air volume”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the air space above the fill level”.
Claim 10 recites the limitation "a medium line".  The same limitation is cited in claim 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the medium line”. Moreover, the limitation “preferably”/"in particular" in the claim is an exemplary language and it is not clear whether the limitations following the language is required.
Claim 16 recites the limitation "an inlet".  “a media inlet is cited in claim 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the media inlet”.
Due to the dependency to the parent claim, claims 3, 5, 7-10, and 16-19 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8, 10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over of Kang (PG-PBU US 2015/0239759) in view of Tanaka et al. (US 2011/0076190).
Regarding claim 1. Kang discloses a liquid treatment device using plasma (ABSTRACT). The apparatus comprises 
(1) liquid 10 received in a reactor 100 (i.e. a receiving volume…, Figure 3, paragraphs [0044] – [0046]); and 
(2) plasma generated between electrode 11 and 12 (i.e. a plasma source, Figure 3, paragraphs [0044] – [0046]), wherein 
(i) a microbubble generator 23 mixes the bubble with plasma generated in the liquid 10 (i.e. the device is configured to mix a plasma product…via a mixing apparatus…, Figure 3, paragraphs [0044] – [0046]); 
(ii) gas 14 above the liquid 10 is rejected to the microbubble generator 23 through a conduit 41 (i.e. the device is configured to take gas…via a conduit to the mixing apparatus… Figure 3, paragraphs [0044] – [0046]); and  
(iii) the conduit 41 used for supplying the gas 14 has an inlet in the space above the liquid 10 (i.e. the conduit is configured to… a medium line having a media inlet…above the fill level…, Figure 3, paragraphs [0044] – [0046]); 
It should be noted that “a mixing apparatus” does not recite any structural limitation and will be interpreted as “a structure/unit for causing agitation or stirring within a liquid”. Kang teaches a bubble generator in the liquid, which is fully capable of causing agitation or stirring within the liquid, reading on “a mixing apparatus”.
 Kang teaches that plasma is generated between electrodes 11 and 12 (Figure 3, paragraph [0044]), but does not specifically teach the plasma as being a non-thermal plasma. However, Tanaka et al disclose a liquid treatment device using a plasma (ABSTRACT). Tanaka teaches that the liquid is treated with a low temperature plasma generated between electrodes (Figures 2, 4, & 5, paragraphs [0011] – [0012], [0062], & [0082]). Tanaka further indicates that the low temperature plasma requires smaller amount of energy for sterilizing the liquid (paragraphs [0012] & [0032]). Therefore, it would be obvious for one having ordinary skill in the art to utilize a low temperature plasma as suggested by Tanaka in order to effectively sterilize liquid with smaller amount of energy within the device of Kang.
 As evident by the teaching of Gomaa et al. (US 2016/0244683, paragraph 0008) and/or Zuidervaart et al. (US 2018/0133496, paragraph 0002), a low-temperature plasma is also known as a non-thermal plasma.
It should be noted that “an object” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115). Moreover, the limitations of “the device is configured to use…” is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (MPEP 2114).
Regarding claim 3, Kang teaches the liquid 10 in the plasma reactor 100 (Figure 3, paragraph [0045]).
Regarding claim 5, Kang teaches that the conduit 41 has an inlet from the head-space 14 and an outlet to the liquid 10 (Figure 3, paragraph [0046]). Tanaka teaches that the discharge device 65 is connected to the processing room 71 through a passage 72 (Figures 2, 4, & 5, paragraph [0063]).
Regarding claim 8, it should be noted that “at least one dental prosthesis” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115). Moreover, the cited limitations of the claim is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (MPEP 2114).
 Regarding claim 10, Kang teaches a microbubble generator 23 for receiving gas 14 (Figure 3, paragraphs [045] & [0046]). Tanaka teaches that the discharge device 65 is connected to the processing room 71 through a passage 72 (Figures 2, 4, & 5, paragraph [0063]).
Regarding claims 16 and 17, Kang teaches that the conduit 41 has an inlet from the head-space 14 and an outlet to the liquid 10 (Figure 3, paragraph [0046]).
Regarding claim 18, Kang teaches that the microbubble generator 23 is provided at one end of the conduit 41 (Figure 3, paragraph [0046]).
Regarding claim 19, Kang teaches that a compressor 25 is provided along the conduit 41 (Figure 3, paragraph [0046]). “a conveying apparatus” does not recite any structural limitation and will be interpreted as “a structure/unit for transporting/conveying substance/material”. The compressor 25 of Kang is for reinjection of gases (paragraph [0046]), reading on “a conveying apparatus”.
Claims 1, 3, 8, 10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2009/128579) in view of Kang (PG-PBU US 2015/0239759).
Regarding claim 1, Kim discloses a liquid treating device using low-temperature plasma (ABSTRACT & page 1). Kim discloses that the oral irrigator comprising the receiving volume of water in a receiver container 10 and a plasma source 100 which is a low-temperature plasma generating unit, wherein the oral irrigator is configured to mix a plasma product generated by the plasma source with the water to form an activated cleaning fluid, and wherein the oral irrigator is configured to use the activated cleaning to clean teeth via a spray nozzle 30 (Figs. 1, 2 and 5; and paragraphs 27 and 41). The low-temperature plasma is also known as a non-thermal plasma (paragraph 0008 of Gomaa et al. (US 2016/0244683) or paragraph 0002 of Zuidervaart et al. (US 2018/0133496)).
Kim teaches that air bubbles are generated in the liquid (paragraphs [0033] & [0053]), but does not teach a conduit for taking the air to re-inject to the liquid in the chamber or a mixing apparatus. However, Kang disclose a liquid treatment device using plasma (ABSTRACT). Kang teaches that a liquid 10 in a plasma reactor 100 is treated with plasma and gases including air in a head-space 14 above the liquid level 10 is re-injected to the liquid 10 in the plasma reactor 100 via a conduit 41 having a compressor 25, wherein the gas is supplied via the conduit 41 to a microbubble generator 23 provided in the liquid 10 within the plasma reactor 100 (Figure 3, paragraphs [0044], & [0045] – [0046]). Kang further indicates that the re-injection of the gas in the head-space 14 to the liquid 10 can provide additional treatment without material loss of hydrostatic pressure (paragraphs [0005] & [0046]). Therefore, it would be obvious for one having ordinary skill in the art to include a conduit for re-injecting the gas/air in the head-space to the liquid through a microbubble generator as suggested by Kang in order to achieve additional treatment for the liquid within the device of Kim.  
It should be noted that “a mixing apparatus” does not recite any structural limitation and will be interpreted as “a structure/unit for causing agitation or stirring within a liquid”. Kang teaches a microbubble generator which is fully capable of causing agitation or stirring within the liquid (paragraph [0046]), reading on “a mixing apparatus”.
Regarding claim 3, Kim discloses it in paragraph 27. Kang teaches the liquid 10 in the plasma reactor 100 (Figure 3, paragraph [0045]).
Regarding claim 8, Kim discloses it as conduit 40. It should be noted that “at least one dental prosthesis” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115). Moreover, the cited limitations of the claim is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (MPEP 2114).
Regarding claim 10, Kang teaches a microbubble generator 23 for receiving gas 13 (Figure 3, paragraphs [045] & [0046]). 
Regarding claims 16 and 17, Kang teaches that the conduit 41 has an inlet from the head-space 14 and an outlet to the liquid 10 (Figure 3, paragraph [0046]).
Regarding claim 18, Kang teaches that the microbubble generator 23 is provided at one end of the conduit 41 (Figure 3, paragraph [0046]).
Regarding claim 19, Kang teaches that a compressor 25 is provided along the conduit 41 (Figure 3, paragraph [0046]). “a conveying apparatus” does not recite any structural limitation and will be interpreted as “a structure/unit for transporting/conveying substance/material”. The compressor 25 of Kang is for reinjection of gases (paragraph [0046]), reading on “a conveying apparatus”.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2009/128579) and Kang (PG-PBU US 2015/0239759) as applied to claim 1 above, and further in view of Tanaka et al. (US 2011/0076190).
Regarding claim 5, Kim teaches that the plasma source 100 is within the receiver container 10 (Figs. 1, 2 and 5; and paragraphs 27 and 41) while Kang teaches that the conduit 41 has an inlet from the head-space 14 and an outlet to the liquid 10 (Figure 3, paragraph [0046]), but Kim/Kang does not the plasma source being in the medium line. However, Tanaka et al disclose a liquid treatment device using a plasma (ABSTRACT). Tanaka teaches that low temperature plasma generated from a discharge device 65 may be used to treat water and the discharge device 65 may be disposed within a passage/conduit 72 or in water (Figures 2, 4, 5, & 7, paragraphs [0063] & [0082]). The teaching of Tanaka shows that arranging the plasma source in a medium line/conduit is an equivalent configuration for the plasma source in a liquid treatment device. Therefore, it is within ordinary skill in the art to arrange the plasma source in the medium line because it is an art-recognized equivalent arrangement for the plasma source. 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2009/128579) and Kang (PG-PBU US 2015/0239759) as applied to claim 3 above, and further in view of Luettgen et al. (US 2015/0004559).
Regarding claims 7 and 9, Kim as applied above further discloses the oral irrigator comprising motor 50 and a pump 60 at a bottom 20 of the oral irrigator (Figs. 1-2). The difference between Kim/Kang as applied above and each of the instant claims is the recited limitation. Luettgen discloses an oral irrigator comprises each of the recited limitations, wherein the reference character 102 is the base, wherein the reference character 120 is a covering apparatus that can be moved between a first position where a receiving volume of a receiving container 104 is exposed to a second position where the covering apparatus covers at least a portion of the receiving chamber, and wherein the reference character 103 is a main body of the oral irrigator via which the covering apparatus is operable connected to the base and is rotatable relative thereto (abstract; Fig. ID; and p. 0059 and 0063). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have each of the recited limitations in Kim/Kang in view of Luettgen for the benefit of arranging control apparatus and/or electrical storage apparatus, and of covering the receiver container when the receiver container is connected to the base.
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
In response to the arguments that neither Kim nor Kang teaches an electrode arrangement to generate a plasma in the conduit (page 7 of REMARKS filed on 9/20/2021), it should be noted that the newly amended claim 1 does not require “an electrode arrangement to generate a plasma in the conduit”. 
Conclusion
Claims 1, 3, 5, 7-10, and 16-19 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795